     SMITH PATTEN
1
     DOW W. PATTEN, ESQ. (SBN: 135931)
2    888 S. Figueroa St., Suite 2030
     Los Angeles, California 90017
3    Telephone (213) 488-1300; (415) 402-0084
     Facsimile (415) 520-0104
4    dow@smithpatten.com
5
     Attorney for Plaintiff
6    GWENDYLON DAVIS

7                               UNITED STATES DISTRICT COURT
8
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
9
     GWENDYLON DAVIS as personal           )          Case No. 17-cv-01920-JST
10
10   representative of Deceased Plaintiff  )
     LINDSEY L. AUSTIN,                    )          REQUEST FOR DISMISSAL WITH
11
11                                         )          PREJUDICE PURSUANT TO
12
12
                                           )          SETTLEMENT AGREMENT AND
                 Plaintiff,                )          PROPOSED ORDER THEREON
13
13                                         )
     v.                                    )          Complaint filed: April 6, 2017
14
14                                         )
                                           )
15
15
                                           )
16
16   KIEWIT INFRASTRUCTURE WEST CO., )
      et al.,                              )
17
17                                         )
                                           )
18
18
                 Defendants.
19
19
     _____________________________________

20
20          Plaintiff GWENDYLON DAVIS, as personal representative of Deceased Plaintiff
21
21   LINDSEY AUSTIN, pursuant to Fed. R. Civ. P. 41(a)(2) hereby requests, pursuant to the
22
22
     settlement agreement between the parties that the Court dismiss with prejudice the operative
23
23
     complaint in this matter WITH PREJUDICE, all parties to bear their own fees and costs.
24
24
            Respectfully submitted this 4th day of October, 2018        SMITH PATTEN
25
25

26
26                                                                       /s/ Dow W. Patten
                                                                        Attorney for Gwendylon
27
27                                                                      Davis
28
28


                                                 1
     REQUEST FOR DISMISSAL AND PROPOSED ORDER                          Case No.: 17-cv-01920-JST
                                [PROPOSED] ORDER OF DISMISSAL
1

2

3             The Court, having reviewed the foregoing Request for Dismissal With Prejudice, hereby
4    ORDERS this matter DISMISSED WITH PREJUDICE, each party to bear their own fees and
5
     costs.
6
     SO ORDERED, this ___
                      24 day of October, 2018                   ___________________________
7                                                               Hon. Jon S. Tigar
                                                                United States District Judge
8

9

10
10

11
11

12
12

13
13

14
14

15
15

16
16

17
17

18
18

19
19

20
20

21
21

22
22

23
23

24
24

25
25

26
26

27
27

28
28


                                                 2
     REQUEST FOR DISMISSAL AND PROPOSED ORDER                         Case No.: 17-cv-01920-JST
